IN THE COURT OF APPEALS OF IOWA

                                   No. 18-1131
                             Filed December 5, 2018


IN THE INTEREST OF M.C.,
Minor Child,

D.Z., Mother,
       Appellant,

N.C., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Susan Cox, District

Associate Judge.



       A mother and father appeal the termination of their parental rights to their

minor child. AFFIRMED ON BOTH APPEALS.



       Daniel M. Northfield, Urbandale, for appellant mother.

       Amy K. Davis, Des Moines, for appellant father.

       Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

       Erin E. Mayfield of Youth Law Center, Des Moines, guardian ad litem for

minor child.



       Considered by Vogel, P.J., and Vaitheswaran and McDonald, JJ.
                                          2


VAITHESWARAN, Judge.

       A mother and father appeal the termination of their parental rights to their

child, born in 2014. Both parents argue termination is not in the child’s best

interests. See In re L.M., 904 N.W.2d 835, 840 (Iowa 2018). On our de novo

review, we disagree.

       The department of human services removed the child from the parents’ care

following mutual domestic violence and parental use of methamphetamine. The

department issued two founded child-abuse reports determining both parents

failed to properly supervise the child. In one of the reports, the department also

found the presence of illegal drugs in the child. The child remained out of the

parents’ care throughout the proceedings, with the parents never progressing

beyond supervised visits.

       The State’s petition to terminate parental rights proceeded to a lengthy

hearing over multiple days. Both parents essentially conceded the child could not

be returned to their custody at the time of the hearing.            See Iowa Code

§ 232.116(1)(h) (2018). The mother agreed she was using methamphetamine at

the time of removal and she last used the drug a week before the hearing. She

further agreed the department offered substance-abuse treatment services,

including intensive outpatient treatment and she was on the waiting list for inpatient

treatment. The father similarly testified “drug addiction” and “domestic violence”

precipitated the child’s removal, he was a drug addict, and his most recent drug of

choice was methamphetamine. Although he testified to a year of sobriety, a urine

sample he provided was diluted and urine cleanser was found in his apartment.
                                         3


       The department social worker assigned to the case conceded the parents

shared a strong bond with their child. But she reported neither had “gained the

insight needed for [the child] to be safely returned to their care today” and they

would not likely “be at a place of reunification within the next six months given the

lack of follow through thus far.”

       We agree with the district court that termination is in the child’s best

interests.

       AFFIRMED ON BOTH APPEALS.